Citation Nr: 1529255	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  08-11 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for asbestosis.

2.  Entitlement to service connection for residuals of a total laryngectomy, status post laryngeal cancer, including as due to exposure to asbestos.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel



INTRODUCTION

The Veteran served on active duty from October 1963 to September 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from two rating decisions.  A February 2007 rating decision, in relevant part, denied service connection for asbestosis.  A January 2012 rating decision denied service connection for residuals of a total laryngectomy, status post laryngeal cancer, including as due to exposure to asbestos.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In March 2015, the Veteran requested to be scheduled for a Board hearing before a Veterans Law Judge (VLJ) at a local VA office.  To date, such a hearing has not been scheduled.  There is no indication in the record that the Veteran has withdrawn his request for a Board hearing.  As such, one should be scheduled.
 
Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




